Citation Nr: 9917040	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-13 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1968.  
In an April 1983 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal for entitlement to 
service connection for a psychiatric disorder.  In October 
1997 and December 1997, the veteran filed motions for 
reconsideration of the Board decision of April 1983.  The 
Board denied these motions for reconsideration in December 
1997 and January 1998, respectively.  This appeal arises from 
a March 1998 rating decision of the New York, New York 
Regional Office (RO), which reopened the veteran's claim for 
service connection for PTSD and denied the claim on the 
merits.  


REMAND

In September 1998, the RO received VA Form 9, Appeal to Board 
of Veterans' Appeals, on which the veteran requested a 
personal hearing at the RO before a Member of the Board.  
Subsequently, the veteran appeared and testified at a hearing 
at the RO before a hearing officer in November 1998.  
Thereafter, the RO forwarded the case to the Board for 
appellate review.  In a June 1999 letter, the Board sought 
clarification of the veteran's request for a hearing before a 
Member of the Board.  The veteran responded that he still 
desired a hearing at the RO before a Member of the Board.  
Under such circumstances, this case must be REMANDED back to 
the RO for the following action:

The veteran should be placed on the 
docket for a personal hearing before a 
traveling Member of the Board of 
Veterans' Appeals at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










